Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00296-CV

                            IN THE INTEREST OF I. J. P., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-00001
                         Honorable Martha B. Tanner, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to this
appeal because appellants qualify as indigent under TEX. R. APP. P. 20.

       SIGNED October 17, 2018.


                                                 ______________________
                                                 Irene Rios, Justice